DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 10 May 2021 is acknowledged.  The traversal is on the ground(s) that Pircher does not teach or suggest Claim 1 because final rolling temperature is too high, metallurgical bonding occurs due to explosive bonding and not first rolling, and because claim requires cooling between first and second rolling phase, and that Takahashi JP ‘499 does not teach or suggest claimed Nb values now claimed.  This is not found persuasive. As set forth in the section 103 rejection below, Pircher is considered to suggest Claim 1; applicant’s rebuttal arguments are addressed in rejection. As well, applicant’s grounds do not obviate finding that there is no special shared 
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-16 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10 May 2021.
Specification
The substitute specification filed 12 February 2019 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 6 and 7, it is unclear how C levels from the entire range of 0 to 0.30 wt. % characterize “carbon steel”, as referenced in previous Claim 6. Does such “carbon steel” of Claim 6 also encompass “low carbon steel”. Even if it does, it is unclear what it means for a carbon steel (or any steel) to be devoid of all carbon, as apparently would be possible in Claim 7.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding Claim 7, previous Claim 6 refers to “carbon steel”. Claim 7 permits amount of carbon from 0 to 0.30 wt. %. Carbon steel and steel are iron/carbon alloys. Carbon steel typically refers to steel having carbon amount of about 0.03 wt. % or more, which in this range distinguishes it from low-carbon steel, which may have less than this amount of C, and non-steel iron alloys which could have even less C, for example. Thus, Claim 7 appears to encompass subject matter not encompassed by previous Claim 6 and thus is of improper dependent form.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-8, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pircher USPN 4,917,969.  Pircher teaches forming a clad laminate (col. 2, line 61) by cladding, multiple hot rolling steps, between which there is cooling (col. 3, line 63), finish rolling at ca. 900 degrees centigrade (Abstract; col. 3, line 33), and then coiling (col. 3, lines 4 and 5). Pircher teaches that base can be steel (col. 4, lines 5-20) and that cladding material layer may be Ni based alloy having up to 1.5 wt. % Nb (col. 4, lines 41-60). Pircher’s steps include initial cladding step, multiple rolling steps with cooling in between, and final finish rolling step at temperature abutting the claimed range (claim is 880 whereas suggested temperature is “in the range of” 900 degrees centigrade; thus, the suggested amounts included temperatures less than 900 degrees even if preferred temperature are higher and claimed amount could be up to 885 degrees .
Allowable Subject Matter
Claims 4, 5, 9, 10, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if 
Regarding Claims 4, 5, 9, 10, and 19, the reviewed prior art does not teach or suggest these methods. Particularly, the reviewed prior art does not teach or suggest the process using claimed Ni alloys of Claims 4 and 5, the claimed final rolling temperature relationship of Claim 9, the claimed cooling time of Claim 10, and the claimed final rolling temperature of Claim 19 in the claimed context. For example, Pircher USPN 4,917,969 fails to teach or suggest these features. See Pircher (entire document). Likewise, Takahashi JP 05-214446 fails to teach or suggest these features at least for the reason that Takahashi fails to teach composition of claimed nickel alloy since Takahashi teaches Ni contains at most 45 wt. % Ni, whereas claimed Ni alloys must be 50 wt. % or more. See Takahashi (Abstract; Claim 1; and paragraph 8).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539.  The examiner can normally be reached on Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) 






/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
16 August 2021